DETAILED ACTION
This Office Action is in response to Applicant’s argument filed in the reply on 7/27/2022. Claims 1, 4 – 8, 10, 11, 14 – 18, and 20 were amended. As such claims 1- 20 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 7/27/2022 has been entered.

Response to Arguments
Applicant’s arguments and amendments filed in the Amendment filed 7/27/2022 (herein “Amendment”) with respect to the 35 USC §103 rejection raised in the previous office action have been fully considered, but they are only persuasive in part, thus necessitating a new ground of rejection in view of McCloskey et al., US20220122628 A1 and Heckel et al. US20190332658A1. Specifically, Applicant’s arguments on page 9 of the Amendment regarding Schacter at paragraph 0034, and Williams at paragraph 0020, have been fully considered, but are not persuasive. Applicant contends that Schachter makes the vague statement "...identify portions of the call containing sensitive information..." but does not disclose how the identification is performed. 
However, Schachter teaches [Par. 0034] “... may analyze the audio waveform, generate a speech-to-text transcription of the call, analyze the audio waveform and text transcription to identify the occurrence of events within the call, identify portions of the call containing sensitive information, and redact the sensitive information from audio recording and text transcription.” Thus, the broadest reasonable interpretation of the claimed “when identify portions in a call,” would include Schachter’s teachings of an identifying area once call is transcribed.
Still further, the Amendment sets forth on pages 9 that Williams makes reference to various techniques, but fails to disclose the claimed “word embedding.”
Williams is no longer relied upon to reject claim1, therefore argument with respect to above mentioned is considered moot.
Therefore, while all of the Applicant’s arguments and amendments filed in the Amendment have been fully considered, they are only partly persuasive. Please see below for more detail including updated citations and obviousness rationale.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 3, 5, 7, 11 – 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schachter (US20130266127A1), McCloskey et al. (US20220122628A1)(herein “McCloskey”), Heckel et al. (US20190332658A1)(herein “Heckel”).

Schachter, was applied in the previous Office Action.
Regarding claims 1 and 11 Schachter teaches [A method – claim 1], [A non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations comprising - claim 11], comprising: creating a recording that includes an audio component; (Schachter, Par. 0027:” For example ... methods for removing sensitive data from an audio recording, such as a recorded telephone call,” and Par. 0028:” These systems and methods receive end-to-end audio recordings of calls and analyze the recordings to detect events and actions that occur during the call.”) 
Schachter fails to explicitly disclose, however, McCloskey teaches receiving a regex; using the regex to search[[ing]] the text of the transcription file and identifying a match between a portion of the text and the regex; (McCloskey, Par. 0062:” The method 600 includes generating an anonymized transcript corresponding to the speech-to-text transcript by identifying, removing, replacing, or obscuring one or more alpha-numeric personally identifiable words [block 608]. For example, the anonymized transcript may correspond to the transcript 300 of FIG. 3, after anonymization has occurred [i.e., as depicted]. The anonymization, redaction and de-identification service 116 of FIG. 1 may generate the anonymized transcript by creating a copy of the speech-to-text transcript, or by editing the speech-to-text transcript in place. The anonymization, redaction and de-identification service 116 may correspond to the anonymization module 524 of FIG. 5. The anonymization, redaction and de-identification service 116 may communicate via the data layer 504 with the regex database 118 and/or the corpora database 120, to receive/retrieve [respectively] regular expressions and a word corpora. The anonymization, redaction and de-identification service 116 may apply the keywords and/or regular expressions to the speech-to-text transcript to generate the anonymized transcript.”, and Par. 0045:” … For example, the anonymization, redaction and de-identification service 116 may have encountered the name of the agent in an agent corpus stored in the corpora 120. The anonymization, redaction and de-identification service 116 may, in some circumstances, process the agent portions of transcripts with certain corpora, and the customer portions of transcripts with other corpora.”) Note: Once match between a portion of the text and Regex is identified, via anonymization process, the matched item is redacted such as what is shown in Fig. 3.
identifying one or more textual windows that include the text that matches the regex, wherein the text in one of the textual windows is a subset of all text in the transcription file; (McCloskey, Par. 0062:” The method 600 includes generating an anonymized transcript corresponding to the speech-to-text transcript by identifying, removing, replacing, or obscuring one or more alpha-numeric personally identifiable words [block 608]. For example, the anonymized transcript may correspond to the transcript 300 of FIG. 3, after anonymization has occurred [i.e., as depicted]. The anonymization, redaction and de-identification service 116 of FIG. 1 may generate the anonymized transcript by creating a copy of the speech-to-text transcript, or by editing the speech-to-text transcript in place. The anonymization, redaction and de-identification service 116 may correspond to the anonymization module 524 of FIG. 5. The anonymization, redaction and de-identification service 116 may communicate via the data layer 504 with the regex database 118 and/or the corpora database 120, to receive/retrieve [respectively] regular expressions and a word corpora. The anonymization, redaction and de-identification service 116 may apply the keywords and/or regular expressions to the speech-to-text transcript to generate the anonymized transcript.”, and Par. 0042: “… Selecting one of the points 208 may cause a menu to be displayed that includes the context of the discussion [e.g., the text of the transcript at that point in time, and an individual sentiment score]. …”, and Par. 0067:” … machine components that receive, store, transmit, or display information.”). Note: an example of textual window is the depiction of Fig. 3 on the display.
masking the textual window in which the personal information was found. (McCloskey, Par. 0030:” The anonymization, redaction and de-identification service 116 processes textual data to anonymize, redact, and/or de-identify the text data. The anonymization, redaction and de-identification service 116 includes computer executable instructions for de-identification and redaction. The computer executable instructions include regular expressions [regexes] that identify, remove, obscuring, and/or replace alpha-numeric information based on patterns known to correspond to conventional personally identifiable information, including, for example, telephone numbers, postal addresses, social security numbers, bank accounts, credit card numbers, etc. as well as domain-specific personally identifiable information [PII], such as insurance policy numbers, medical/surgical descriptions, medical diagnostic information, first responder information, location information, employee information, etc. Each type of domain-specific PII may be associated with a set of regular expressions in the regex database 118 and/or a set of words in the corpora database 120.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Schachter in view of McCloskey to receive a regex; using the regex to search[[ing]] the text of the transcription file and identifying a match between a portion of the text and the regex; identifying one or more textual windows that include the text that matches the regex, wherein the text in one of the textual windows is a subset of all text in the transcription file, masking the textual window in which the personal information was found, in order to improve the products and services provided to customers, as evidence by McCloskey (See Par. 0010).
Schachter and McCloskey fail to explicitly disclose, however, Heckel teaches evaluating, using a word embedding process, the text in one of the textual windows and determining, based on the evaluating, that the text in an evaluated textual window includes personal information (Heckel, Par. 0126:” An example method for removing personal information from text using a neural network includes obtaining the neural network, where the neural network is configured to process the text and to select a label from a number of possible labels for each word of the text, where each label corresponds to a class of words, and where at least one label corresponds to a class of words to be removed from the text; receiving the text; obtaining a word embedding for each word of the text, where a word embedding represents a word in a vector space; computing a context vector for each word of the text by processing the word embeddings with a first layer of the neural network, where a context vector for a given word includes information about words before or after the given word; computing label scores for each word of the text by processing each of the context vectors with a second layer of the neural network, where each label score indicates a match between a word and a class of words; selecting a label for each word of the text by processing the label scores with a third layer of the neural network; and generating redacted text by replacing a first word of the text with a first label corresponding to the first word.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Schachter and McCloskey in view of Heckel to evaluate, using a word embedding process, the text in one of the textual windows and determining, based on the evaluating, that the text in an evaluated textual window includes personal information, in order to provide improved performance over models and classifiers that use only word embeddings, as evidence by Heckel (See Par. 0054).

Regarding claim 11, the combination of Schachter, McCloskey and Heckel further teach a non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations comprising: (Schachter, Par. 0080:” Some embodiments include a computer program product comprising a computer readable medium having instructions stored thereon/in and, when executed, e.g., by a processor, perform methods, techniques, or embodiments described herein, the computer readable medium comprising sets of instructions for performing various steps of the methods, techniques, or embodiments described herein. The computer readable medium may comprise a storage medium having instructions stored thereon/in which may be used to control, or cause, a computer to perform any of the processes of an embodiment.”).

Regarding claims 2, and 12, Schachter teaches the method as recited in claim 1, and 11 respectively, wherein the recording is the audio component includes words spoken by a human. (Schachter, Par. 0033:” This recorder 124 will create a digital representation of the audio waveform of the call, capturing the voice signals of caller [human] 102 and any live agents [human] from client call center 106. The call recorder 124 may also capture any audio prompts presented to the user by the IVR equipment of client call center 106 as well as any DTMF tones or spoken responses by caller 102.”).

Regarding claims 3, and 13 Schachter teaches the method as recited in claim 1, and 11 respectively, wherein the recording is an audio recording, or an audio/video recording. (Schachter, Par. 0040:” … suitable method for identifying the occurrence of events in a recording, pod cast, audio-video recording or other recording may be used for the purposes of the systems and methods described herein.”, and Par. 0042:” In embodiments where the recorded data also includes video data, the censor module 210 may optionally replace the video occurring between the start time and end time with a different video recording, such as a scrambled screen or a black screen.”).

Regarding claims 5, and 15 Schachter teaches the method as recited in claim 1, and 11 respectively, wherein the textual window comprises a portion of the recording that is bounded by a start time and an end time, and that includes text that occurs prior in time and/or later in time than the personal information. (Schachter, Par. 0041:” In this manner, the finite state model identifies portions of the call which contain potentially sensitive information, with each portion associated with a start time and end time occurring within the call.”, and Par. 0076:” The details of a selected event, including start time, type, and duration, may be displayed in event details window 912. The event details window 912 may also allow the user to manually input new events for display in the annotated events window 906 and events list 910. The user may input certain required information such as start time and duration and optionally include other information such as the type of event, summary of the event, description/annotation, etc. For example, the user may identify a portion of the call that contains unexpected sensitive data and define manual events at the start and stop time of the identified portion that the call data processor 126 may use to redact the data.”). Note, call in progress is involved between people as such the personal information refers to the person.

Regarding claims 7, and 17 McCloskey further teaches the method as recited in claim 1, and 11 respectively, wherein the personal information does not pertain to any person whose voice is in the recording. (McCloskey, Par. 0046: “The transcript 300 further depicts a redacted compound word 306, corresponding to an Address. The redacted compound word 306 may be redacted on the basis of matching an address regular expression, in some embodiments. A redacted word 308 corresponds to a place name that may correspond to a place names category corresponding to a place names corpus, stored for example in the corpora 120. A redacted vehicle make and model 310 correspond to a vehicle make and model that are stored as a make and/or model corpora. Redacted words 312, 314 and 316 correspond, respectively, to a family relation, a person name, and an injury description. For example, a family relation may be a brother, cousin, uncle, aunt, daughter, etc. and may be identified by reference to a relation corpus. The person name word 314 may be a first name stored in a name corpus. The description of injury may be identified by reference to a regular expression. For example, the anonymization, redaction and de-identification service 116 may create a regular expression to match surgical and/or medical terms such as ‘broke a bone.’). Note: Figure 3 depicts a conversation between a customer and an agent where customer report a person who was injured in the accident [person whose voice is not in the recording] and the name and other personal information for that person is redacted per figure 3, note items 312, 314, and 316.

    PNG
    media_image1.png
    479
    583
    media_image1.png
    Greyscale

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Schachter, and Heckel in view of McCloskey to wherein the personal information does not pertain to any person whose voice is in the recording, in order to improve the products and services provided to customers, as evidence by McCloskey (See Par. 0010).

Claims 4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schachter, McCloskey, Heckel and in further view of Zhang et al. (US20210004437A1)(herein "Zhang") .

Regarding claims 4, and 14 Schachter, McCloskey, and Heckel fail to explicitly disclose, however, Zhang teaches wherein the word embedding process comprises representing words in the textual window as a vector of real numbers, and the vector is one of a group of vectors in a vector space. (Zhang, Par. 0078:” In some embodiments, the output as represented in the vector space 509 is plotted in response to the word embedding vector model receiving and plotting points associated with the operations described with respect to a vectorization component for example, the message list that includes the message ‘Brand A Irridium sunglasses sale 10% off’ may first be converted into input vectors via an input vector encoding [e.g., one hot encoding]. For example, the word ‘Brand A’ may be converted into the vector representation [1,0,0,0,0]. This vector representation shows five dimensions where each value corresponds to the ordered message elements in the message and whether the message element is TRUE or present. Because ‘Brand A’ is the word being run through the word embedding vector model, the integer 1 is used to indicate its representation. ‘Brand A’ does not contain any of the other words so the other vectors are represented as 0. Then the output embedding vector representation [1,2], which shows 2 dimensions, may be generated, which is indicative of the actual coordinates that the “Brand A” vector will be plotted in vector space 509 based on semantic similarity to other words and/or averaging or otherwise combining the output embedding vectors for all of the words within the message vectors 507.”, and Par. 0079: “In various embodiments, each message element in the message vector 507 is likewise converted into an input vector representation and output as another representation of a vector, which acts as coordinates within the vector space 509. For example, as illustrated in the message vectors 507, the word ‘Irridim’ has in input vector of [0, 1, 0, 0, 0], where 1 represents Irridium or TRUE and because it does not contain any of the other words in the message, every other value is represented as 0. Then the output word embedding vector [3,4] is generated to use as coordinates in the vector space 509. As illustrated both in the vector space 509 and the output embedding vector, ‘sunglasses’ and ‘iridium’ are near each other in distance based on the closeness of the vectors [3, 4] and [3,6].”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Schachter, McCloskey, and Heckel in view of Zhang to wherein the word embedding process comprises representing words in the textual window as a vector of real numbers, and the vector is one of a group of vectors in a vector space, in order to calculate a message effectiveness prediction, as evidence by Zhang (See Par. 0024).

Claims 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schachter, McCloskey, Heckel and in further view of Thomson et al. (US20190013038A1)(herein " Thomson ") .

Regarding claims 6, and 16 Schachter, McCloskey, and Heckel fail to explicitly disclose, however, Thomson teaches wherein the method is performed on-the-fly as the recording is being created. (Thomson, Par. 0018:” FIG. 1 is a high-level block diagram of a system architecture for a masking system 100, in accordance with an embodiment. The masking system 100 includes various modules and data stores that facilitate masking sensitive personal information (SPI) of a caller from an agent during communication between the caller and the agent. The masking system 100 includes an ingress media gateway 105, a real-time [on-the-fly] redactor 110, an egress media gateway 115, an SPI collector 120, a reporting module 125, an ingress media store 130, an egress media store 135, and a reporting log 140. Although audio in the form of a phone call is used as an example communication medium throughout this document, the masking system may be used to mask SPI for other forms of communication. For example, besides masking SPI in phone calls, the masking system 100 may be used to redact SPI from text messages, internet messages, video conferences, and the like.”, and Par. 0020:” In some embodiments, the ingress media gateway 105 may be configured to persist the whole unmasked call recording. In such cases, the caller audio may be stored on the ingress media store 130. In some cases, the data on the ingress media store 130 may be used by the real-time [on-the-fly] redactor 110 to determine whether caller audio includes SPI. The data stored on the ingress media store 130 may be encrypted.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Schachter, McCloskey, and Heckel in view of Thomson to wherein the method is performed on-the-fly as the recording is being created, in order to improve sensitive personal information in real-time where improvements are fed back into the components as the system is running, as evidence by Thomson (See Par. 0058).

Claims 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Schachter, McCloskey, Heckel as applied to claim 1, and 11 respectively, and in further view of Nagae (JP3725470B2) .

Nagae was applied in the previous Office Action.
Regarding claim 8, and 18 Schachter, McCloskey, and Heckel fail to explicitly disclose, however, Nagae teaches wherein masking the textual window comprises replacing the personal information with data of a non-personal nature. (Nagae, Par. 0009:” The present invention removes notational information regarding confidential information in the text used for statistical information aggregation in the process of collecting the text for the statistical language model or in the process of creating the statistical language model from the collected text. By doing so, it is possible to prevent private personal information from being mistakenly output in the recognition result.”). Note: By removing confidential information from the corpus used in the recognition process, the replacement is made with non-personal nature.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Schachter, McCloskey, and Heckel in view of Joshi to mask the textual window comprises replacing the personal information with data of a non-personal nature, in order to improve the recognition accuracy by using a medical-related, as evidence by Nagae (see Par. 0008).

Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schachter, McCloskey, Heckel and in further view of Joshi (US20200125746A1) .

Joshi was applied in the previous Office Action.
Regarding claims 9, and 19 Schachter, McCloskey, and Heckel fail to explicitly disclose, however, Joshi teaches further comprising generating a set of training data and using the training data as a basis for searching the text of the transcription file. (Joshi, Par. 0078:” For example, a training set of data may be received that includes a set of data objects that are labelled or otherwise identified as sensitive.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Schachter, McCloskey, and Heckel in view of Joshi to comprise generating a set of training data and using the training data as a basis for searching the text of the transcription file, in order to improve the robustness and reliability of automated discovery systems, as evidence by Joshi (See Par. 0047). 

Regarding claims 10, and 20 Schachter, McCloskey, and Heckel fail to explicitly disclose, however, Joshi teaches tagging data in the training data as comprising personal information; (Joshi, Par. 0078:” For example, a training set of data may be received that includes a set of data objects that are labelled or otherwise identified as sensitive.”).
automatically learning one or more regexes, including the regex; and (Joshi, Par. 0078:” In some embodiments SDDE 106 may automatically learn sensitive patterns and generate corresponding regexes. For example, a training set of data may be received that includes a set of data objects that are labelled or otherwise identified as sensitive. The training set of data objects may store 16-digit numbers and include names such as ‘Credit_Card’; ‘CREDIT CARD NUMBER’, ‘Visa Card Number’, etc. SDDE 106 may analyze various attributes, such as whether there are overlapping literal expressions, whether the length of the data is consistent, and whether the format of the data is consistent. Based on the learned patterns, SDDE 106 may generate corresponding regexes. For example, the regexes ‘[?i]credit*.card’ ‘(?i)card*.number’ may be generated based on the overlapping set of literal subexpressions learned from the training data. SDDE 106 may then use the automatically generated regexes to evaluate other data sets for sensitive information.”).
training a machine learning classifier to infer whether or not text in a textual window comprises personal information. (Joshi, Par. 0046:” A given data object may be classified as sensitive or not sensitive depending, at least in part, on whether any of the specified patterns are detected in the data object and/or in metadata associated with the data object.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Schachter, McCloskey, and Heckel in view of Joshi to tag data in the training data as comprising personal information; automatically learning one or more regexes , including the regex; and training a machine learning classifier to infer whether or not text in a textual window comprises personal information, in order to improve the robustness and reliability of automated discovery systems, as evidence by Joshi (See Par. 0047). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Ju et al. (U.S. Patent Application No: 20200342860A1) teaches Par. 0032:” In embodiments, for scrubbing identifier information from data, audio data for speaking parties may be processed using automatic speech recognition to generate a text-based representation of the audio data. Text associated with identifying information may be determined based on a set of key words and/or key phrases that are predefined or predetermined and stored. In this description, the term key phrases may also encompass a key word or key words. A portion of the text-based representation that includes a part of the text associated that is with the identifying information is identified for scrubbing. In embodiments, this portion may be larger than just the identifying information, and may include additional context information, e.g., the word “email,” the phrase “dot com,” a length of numbers/alphanumeric character such as a 16-digit number for a credit card, a 7- or 10-digit telephone number, etc., while other words that may be misconstrued or confused by ASR, e.g., “at” may or may not represent ‘@’, may be ignored as contextual key phrases but may be used as context when combined with “email” and/or “dot com.” A segment of the audio data that corresponds to the identified portion may be replaced with different audio data, such as but not limited to, silence, a constant tone, etc., and the portion of the text-based representation that includes the part of the text associated with the identifying information is replaced with different text, including but without limitation, blank characters, asterisks (‘*’) hyphens (‘-’), descriptors, and/or the like.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIOUSH AGAHI/             Examiner, Art Unit 2656                                                                                                                                                                                           

/MICHELLE M KOETH/             Primary Examiner, Art Unit 2656